Citation Nr: 0114322	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-16 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran retired from active duty in June 1968 after 
completing more than 20 years of active military service.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii.  


REMAND

The record shows that the RO in March 1996 denied entitlement 
to service connection for peripheral neuropathy, claimed as a 
bilateral leg disability and provided the veteran with notice 
of that decision.  The RO in January 1997 denied entitlement 
to service connection for peripheral neuropathy as secondary 
to exposure to herbicides and once again provided the veteran 
with written notice.  

The Board observes that evidence received since the January 
1997 decision includes a medical statement from the veteran's 
primary VA physician and outpatient evaluations that relate 
his peripheral neuropathy, which is not diagnosed as acute or 
subacute peripheral neuropathy, to exposure to Agent Orange 
in Vietnam during active service.  He gave this history of 
exposure to the examiners but earlier in a 1988 evaluation 
for numbness of the feet he said that he drank two or more 
drinks a day for many years.  A VA examiner in 1995 recorded 
that the veteran used to drink alcohol heavily but only 
occasionally now.  He also said he was seen before he retired 
from service for similar complaints.  However, the Board 
notes the January 1968 separation medical examination showed 
a pertinently unremarkable medical history and clinical 
examination.  Further, he signed a statement of medical 
condition dated June 30, 1968, the date he retired from the 
service, wherein he indicated there had been no change in his 
medical condition since the separation examination.

The veteran contends that exposure to herbicides during 
combat in Vietnam caused numbness of his lower legs in the 
first year after service and his current diagnosis of 
peripheral neuropathy.  The Board observes that he made no 
reference to this in his initial VA benefit application in 
1968 or on the VA medical examination early in 1969 that did 
not abnormality to pain or vibratory sensation.

At the time of the January 1997 decision, the RO considered 
the evidence, which included lay statements, Forms DD 214 and 
215, service medical records, and VA medical records.  

In lay statements, the veteran asserted that he had been 
exposed to Agent Orange in Vietnam from 1966 to 1967, and he 
reported a loss of feeling in his feet in January 1988.  In 
August 1995, he alleged that Dr. S., a VA doctor, was his 
primary physician.  Forms DD 214 and 215 show that the 
veteran served approximately 20 years of active duty prior to 
his separation from service in June 1968.  He earned a Purple 
Heart, Korean Service Medal, Vietnam Service Medal with two 
Bronze Stars, Combat Infantryman Badge, and numerous other 
decorations and awards.  

VA medical records included a diagnosis of peripheral 
neuritis in February 1988 and of peripheral neuropathy from 
November 1995 to October 1996.  In November 1995, a VA 
examiner stated that the etiology of the veteran's peripheral 
neuropathy was not clear.  In October 1996, another VA 
examiner, Dr. S., opined that peripheral neuropathy was 
probably secondary to Agent Orange exposure, and yet another 
VA examiner suspected strongly that peripheral neuropathy was 
due to Agent Orange exposure that undoubtedly relied upon the 
history they were given.  

The March 1997 statement from the veteran's friend, a nurse, 
is material because she saw that the veteran could not feel 
his large toe bleeding.  Although she is a nurse, even a lay 
person is competent to provide evidence of observable 
symptoms, such as the veteran's inability to feel a cut on 
his toe.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The representative's June 2000 statement is material 
because it asserts that the veteran was treated for numbness 
of the feet within the first year after service.  The 
veteran's February 1999 and representative's January 2000 
statements are material because they indicate that Dr. S. has 
treated the veteran's peripheral neuropathy for over five 
years. 

The February 1997 hearing testimony is material because the 
veteran testified that he had experienced numbness in his 
feet ever since the first year after service.  A lay person 
is competent to provide evidence of observable symptoms, such 
as observations of numbness.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992). 

The VA medical records since January 1997 are material 
because they include current diagnoses of peripheral 
neuropathy from January 1993 to October 1997, including a 
diagnosis of chronic peripheral neuropathy in January 1995.  
The April 1993 examiner suspected that the veteran's 
peripheral neuropathy was caused by Agent Orange, and the 
October 1997 VA examiner stated that the etiology was 
unknown.  In October 1996 and February 1999, based upon 
multiple diagnostic studies and neurological evaluations, Dr. 
S., the veteran's long-time physician, opined that peripheral 
neuropathy was probably secondary to exposure to Agent Orange 
in Vietnam.  

For the veteran to establish service connection, the evidence 
must demonstrate that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  To establish service 
connection on a direct basis, the veteran must present 
medical evidence of current peripheral neuropathy, of 
incurrence or aggravation of peripheral neuropathy in 
service, and of a nexus between in-service peripheral 
neuropathy and the current disability.  See Epps v. Brown, 
126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

The medical evidence includes a current diagnosis of 
peripheral neuropathy.  A valid claim requires proof of a 
present disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA 
medical records include diagnoses of peripheral neuropathy 
from January 1993 to October 1997, including a diagnosis of 
chronic peripheral neuropathy in January 1995.  

Service medical records show no in-service diagnosis or 
treatment of peripheral neuropathy because the veteran's 
extremities and neurological system were deemed normal at 
periodic examinations from the veteran's first year of 
service to his last.  Applying the provisions of 38 U.S.C. 
§ 1154(b), however, the indication of combat from service 
department records will be accepted in lieu of an official 
record of diagnosis or treatment of peripheral neuropathy in 
service.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.102 (2000).  The veteran served as an indirect fire 
infantryman during the Korean conflict and the Vietnam era, 
and he earned a Combat Infantryman Badge.  Certainly, in 
combat conditions, the injured are not likely or expected to 
fill out forms; front line medics are too involved with 
saving lives to document injuries and file reports; and what 
medical records might be generated are liable to be misfiled, 
lost, or destroyed.  Kessel v. West, 13 Vet. App. 9, 17 
(1999).  The precise dates on Vietnam service and awards he 
received as a result of that service cannot be determined 
from the record but would be material to the determination of 
claimed exposure.  

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  According to the 
VA notice published on November 2, 1999 that concluded 
evidence did not warrant finding a positive association 
between herbicide exposure and the claimed disability, 
chronic peripheral nervous system disorders (chronic 
peripheral neuropathy) can be induced by many common medical 
and environmental disorders unrelated to herbicide exposure, 
such as alcoholism, diabetes, and exposure to other toxic 
chemicals.  64 Fed. Reg. 59232-243 (November 2, 1999), see 
also 61 Fed. Reg. 41442-449 (August 8, 1996), 59 Fed. Reg. 
341-46 (January 4, 1994).

A veteran who served in the Republic of Vietnam during the 
Vietnam era and develops a disease listed under 38 C.F.R. 
§§ 3.307(a)(6) and 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  Thus, the veteran is not entitled to any 
presumption of herbicide exposure but he may look to 
38 C.F.R. § 3.303(d) as an alternative means to establish 
entitlement.  See McCartt v. West, 12 Vet. App. 164, 166, 169 
(1999) regarding the application of Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) to claims based upon herbicide 
exposure.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The Board has noted this claim has 
been denied on the basis that it was not well grounded.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In view of the information on file, the Board believes that 
the RO should obtain relevant treatment records and a medical 
opinion to provide a record that would allow for an informed 
determination of the issue on appeal. 

In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The RO should ask 
the appellant to provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment the veteran 
received for his peripheral neuropathy 
and any alcohol use related medical 
treatment at any time since his 
separation from service.  

After obtaining any necessary 
authorization or medical release forms, 
the RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been obtained.  Regardless 
of the appellant's response, the RO 
should secure the veteran's complete VA 
clinical file, which should be obtained 
and associated with the claims file.    

All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.

2.  The RO should contact the service 
department and request the veteran's 
military personnel records in order to 
confirm the dates of Vietnam service and 
any awards or decorations he received as 
a result of such service.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the appellant that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCCA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A (b)(2)).

4.  Thereafter, the RO should arrange for 
a VA special neurology examination of the 
veteran for the purpose of ascertaining 
whether any causal relationship exists 
between his peripheral neuropathy and 
claimed herbicide exposure.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
requested review.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.

The specialist in neurology should be 
requested to review the claims file and 
provide an opinion as to the likelihood 
that the veteran's chronic peripheral 
neuropathy is the result of his claimed 
herbicide exposure during military 
service in Vietnam rather than some other 
cause or undetermined etiology, if such 
is established in the record.  

The physician should be asked to express, 
in percentage terms, if possible, the 
likelihood that the veteran's peripheral 
neuropathy is causally related to the 
claimed herbicide exposure.  Any 
consultations with other specialist(s) 
deemed necessary for a comprehensive 
evaluation should be obtained.  A 
complete rationale should be offered for 
all opinions and conclusions expressed 
and the medical and scientific 
literature/references consulted should be 
noted for the record. 

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report(s) and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

The RO must also review the claims file to 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for 
peripheral neuropathy as secondary to 
exposure to herbicides. 

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered relevant to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA 

examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection.  38 C.F.R. 
§ 3.655 (2000).  



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

